Case 7:19-mj-00866 Document 1 Filed on 04/18/19 in TXSD Page 1 of 1

AO 9l (Rev 8/0|) CriminalComplaint n Unh€d - .

U. d S D. . C raw
nite 1

tates Strlct ourt l APR 1_.8 2019
.SOUTHERN DISTRICT OF TEXAS

' McALLEN DIvIsIoN David J.Bradley, cie,k

 

UNITED STATES OF AMERICA

V.
David De Jesus Mejia-Cuesta

CRIMINAL CoMPLAINT

Case‘ Number: M-19- b 5'(¢6' -M

lAE YOB: 1 983
Honduras
(Name and Address of Defendan\)

 

\.
l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about l April 16, 2019 in l-Iidalqo COurlty, in
the Southern District of Texas

 

 

(Track Statu/ory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Havana, Texas, within the Southern District of T_exas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation ofTitle 8 United States Code, Section(s) 1326 (Fe|ony)

l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

David De Jesus Mejia- -Cuesta was encountered by Border Patrol Agents near Havana, Texas on April 16, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
ente1 ed the United States on Ap1 il 16, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on July 15, 2010 through Phoenix, Arizona. Prior to Deportation/Exclusion the Dei`endant
was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of Homeland
Secu1ity. On June 01, 2010, the defendant was convicted of Unlawful Sexual Conduct With a 16 or 17 year old and sentenced to zero
(0) 10 t`1ve (5) years confinement and thirty-six (36) months probation. `

Continue_d on the attached sheet and made a part ofthis complaint b |:]Yes lNo

\ b Aw\ ;.érreemlaaww\ 41917.01_9~
APP"’VM 7 `lMM<f. .%M%Ml.

   
 

 

Sworn to before me and subscribed in my presence, Signatui-e of Complainarit \

April 18, 2019 §,' 3 %W\ Carlos,$anchez \ Senior PatroJent

Peter E._Ormsby -' ,U.S.Magistrate Judge //"E‘ 5 d_-'M/'//‘_)

Name and Tit|e of Judicia| Officer Signature of Judicial Officer

